Plaintiff in error sued out of this court a writ of error to review a judgment against him for contempt of court imposed by the circuit court of Madison county for conduct on the part of plaintiff in error as counsel in a cause then pending before the court and a jury. The court found and adjudged plaintiff in error guilty of contempt of court and imposed a fine of $25, and in default of immediate payment to the clerk committed him to the common jail, there to remain until he purged himself of contempt by payment of the fine.
This court has no jurisdiction of this cause. No question is involved which gives this court jurisdiction on writ of error, as provided by section 118 of the Practice act. (People v. Seymour, 272 Ill. 295.) The cause is therefore transferred to the Appellate Court for the Fourth District.
Cause tranferred. *Page 308